Citation Nr: 0115504	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
paralysis of the left peroneal nerve with foot drop, left 
ankle limitation of motion, and loss of left calf muscle 
volume, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for left knee trauma 
residuals including arthritis, left tibial and fibular 
fracture residuals, and surgical scars, currently rated as 30 
percent disabling.

3.  Entitlement to an increased (compensable) rating for left 
tibialis muscle herniation through fascial defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.  In the decision, the RO confirmed a previously 
assigned 30 percent rating for paralysis of the left peroneal 
nerve with foot drop, limitation of the motion of the ankle, 
and loss of muscle volume of the calf; confirmed a 10 percent 
rating for arthritis of the knee with associated trauma 
residuals, and confirmed a noncompensable rating for 
herniation of the left tibialis muscle.  The Board remanded 
those issues for additional development in December 1998.  
The requested development has since been completed.  

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  At that time, the veteran 
presented additional medical evidence, along with a waiver of 
his right to have that evidence considered by the RO.  The 
case is now ready for appellate review.  




FINDINGS OF FACT

1.  The paralysis of the left peroneal nerve with foot drop, 
left ankle limitation of motion, and loss of left calf muscle 
volume has resulted in impairment comparable to complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or lost.

2.  The left knee trauma residuals including arthritis, left 
tibial and fibular fracture residuals, and surgical scars 
have resulted in severe impairment, but have not resulted in 
ankylosis and have not required replacement of the joint with 
a prosthesis.  

3.  The left tibialis muscle herniation through fascial 
defect is not extensive.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an 80 percent disability 
rating for paralysis of the left peroneal nerve with foot 
drop, left ankle limitation of motion, and loss of left calf 
muscle volume are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2000). 

2.  The criteria for a disability rating higher than 30 
percent for left knee trauma residuals including arthritis, 
left tibial and fibular fracture residuals, and surgical 
scars, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Codes 5055, 5256, 5257 (2000).

3.  The criteria for an increased (compensable) rating for 
left tibialis muscle herniation through fascial defect are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5326 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to higher ratings 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded two disability evaluation 
examinations by the VA to assess the severity of the 
disorders.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected disabilities.  A police report dated May 9, 
1952 shows that the veteran was riding a motorcycle when he 
skidded and lost control.  The veteran's service medical 
records show that he was treated for a fracture of the upper 
third, left tibia, with no artery or nerve involvement.  He 
underwent open reduction and fixation with a nail.  A service 
medical record dated in December 1952 shows that the veteran 
had some weakness of the extensor of the toes.  The treating 
physician indicated that he believed that the veteran had a 
lesion of the peroneal nerve.  The veteran was given a drop 
foot brace and was given electrical stimulation of the 
extensor of the big toe and the anterior tibial muscle.  A 
record dated in May 1953 shows that there was slow 
improvement in peroneal nerve function.  A record dated in 
June 1953 reflects that the veteran had moderate swelling 
around the entire knee and moderate quadriceps weakness.  The 
report of a medical examination conducted in September 1955 
shows that the veteran's left leg was shorter than the right.  
It was swollen and tender over the anterior aspect.  On an 
associated examination report, it was noted that the veteran 
walked with a decided limp.  

The veteran submitted a claim for disability compensation in 
June 1954.  In a decision of January 1955, the RO granted 
service connection for residuals of fracture, upper third, 
left tibia, and assigned a noncompensable disability rating.  

In January 1962, the veteran requested an increased rating.  
He submitted a statement from his treating physician Emerson 
Blakney, M.D.  It was noted that the veteran limped and had 
considerable trouble with his left leg and knee which had 
traumatic arthritis.  There was also definite nerve damage to 
the leg and foot.  He was unable to move the foot, and had 
foot drop.  There was atrophy of the left thigh and lower 
leg.  The left thigh was 2 inches smaller than the right.  
The veteran was afforded a VA orthopedic examination in March 
1962.  The pertinent diagnoses were compound fracture of the 
left tibia and knee joint with traumatic arthritis in the 
left knee joint; herniation of the tibialis muscles through 
fascial defect in the left lower leg, painful and tender and 
limiting motion; left foot drop due to peroneal nerve 
paralysis of the left lower leg; loss of volume of the muscle 
of the left calf and thigh; complete limitation of motion, 
almost, of the left ankle, with only passive motion possible; 
and well healed scars on the anterior aspect, left lower leg.  

Subsequently, in a decision of September 1962, the RO 
expanded the grant of service connection to include paralysis 
left peroneal nerve with foot drop gait and limitation of 
motion of ankle and loss of muscle volume left calf, rated as 
30 percent disabling; arthritis of the left knee residuals of 
trauma including fracture of upper third of tibia and fibula 
including surgical scars, rated as 10 percent disabling; and 
herniation of tibialis muscle, left through fascial defect, 
rated as noncompensably disabling.  The ratings for the 
disabilities remained at those levels for many years.

In May 1996, the veteran requested increased compensation.  
The RO initially denied that claim in a decision of May 1996, 
and the veteran perfected this appeal.  As noted above, the 
RO subsequently increased the rating for the paralysis of the 
left peroneal nerve from 30 percent to 40 percent disabling, 
and increased the rating for the left knee trauma residuals 
from 10 percent to 30 percent disabling.  The combined 
disability rating is currently 60 percent.  The Board notes 
that the combined rating for the disabilities of the left 
lower extremity is subject to the provisions of 38 C.F.R. § 
4.68 (amputation rule).  The regulation provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation provided 
under Diagnostic Code 5165.  This 40 percent rating may be 
further combined with evaluation for disabilities above the 
knee but not to exceed the above the knee amputation elective 
level.  38 C.F.R. § 4.68.

The Board notes that the historical evidence reflects that 
the disorder has affected the veteran's entire lower 
extremity including the thigh.  Thigh amputations are 
evaluated under Diagnostic Codes 5160, 5161, and 5162 
according to the location of the amputation.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5162, a 60 percent rating is 
warranted for amputation of the thigh at the middle or lower 
thirds.  An 80 percent rating is assigned under Code 5161 for 
amputation at the upper third, one-third of the distance from 
the perineum to the knee joint measured from the perineum.  
Finally, the maximum rating available for a thigh amputation 
as provided by Code 5160 is 90 percent, for amputation with 
disarticulation, with loss of the extrinsic pelvic girdle 
muscles.  The Board's review of the evidence revealed that 
the impairment affecting the left leg due to the injuries 
sustained in service extends no higher than the upper third 
of the thigh.  The injury primarily affected the leg below 
the knee and the knee itself, but there was some neurological 
impairment and wasting which extended into the quadriceps 
muscles of the thigh.  However, there is no evidence that the 
disorder affects the extrinsic pelvic girdle muscles.  
Therefore, in this case, the combined evaluations for 
disabilities of the veteran's left lower extremity (including 
and below the site of the hypothetical amputation) cannot 
exceed 80 percent. 38 C.F.R. § 4.68.  Nevertheless, the 
different service-connected entities must still be properly 
rated prior to application of § 4.68.


I.  Entitlement To An Increased Rating For Paralysis Of The 
Left Peroneal
 Nerve With Foot Drop, Left Ankle Limitation Of Motion, And 
Loss Of
 Left Calf Muscle Volume, Currently Rated As 40 Percent 
Disabling.

Th evidence pertaining to the current severity of the 
veteran's service-connected disabilities includes the report 
of a neurological examination conducted by the VA in 
September 1996 which shows that the veteran stated that he 
had been in good health until the Spring of 1952 when he was 
driving a motorcycle and had a wreck.  He had a severe 
fracture of the tibia and fibula.  He reportedly now had foot 
drop.  He said that this had been present for about 10 years.  
He had inability to move his leg on willful command.  The 
left leg was nearly totally spastic.  The veteran reportedly 
fell 8 to 10 times per week.  He also reported severe pain in 
other parts of his body.  

On objective examination, the veteran was unable to walk on 
his left leg when barefoot.  He could take one step, but the 
upper left thigh was spastic and there were frequent muscle 
spasms which the veteran was not able to control.  The left 
thigh was approximately two inches smaller than the right 
thigh.  Regarding his daily activities, it was noted that the 
veteran was not able to dress or feed himself.  His wife had 
to help him pull his socks on, and he needed major assistance 
with all activities of daily living.  The diagnoses were (1) 
severe arthritis; (2) paralysis of the popliteal nerve; and 
(3) traumatic arthritis.  The examiner recommended that a 
consultation be performed for testing of the range of motion 
and functional abilities of the left leg.  

The report of an aid and attendance examination conducted by 
the VA in April 1999 shows that the veteran had a history of 
having an accident in service in 1952 and injuring his left 
leg.  He reportedly was in traction for a year.  He had 
multiple surgeries on the left leg and knee, and had weakness 
of the leg and also shortening of the leg.  He had been 
having difficulty walking.  He worked for many years, and had 
to use crutches on and off.  He also had braces for the left 
leg and ankle for foot drop.  He was not able to drive 
anymore.  His activities were markedly restricted.  He used a 
wheelchair every time he left his home.  At home, he 
reportedly could barely walk from one room to another.  He 
used a cane to walk inside the home.  He could not go up 
stairs at all.  In case of a fire, he would have to hold on 
to something to move in order to get out.  It was noted that 
he also had disabilities of the wrists.  Regarding his daily 
activities, it was noted that he needed help in dressing in 
order to wear his shoes and socks.  His legs were weak, 
especially on the left.  He had no control and would drag the 
left leg.  He mostly used his right leg to ambulate.  He said 
that he had constant pain in his hands and legs.  

On examination, the left leg was 3/4 of an inch shorter than 
the right.  The quadriceps of the left leg was 18 inches in 
circumference, while the right side was 19.5 inches.  The 
examiner noted that there was wasting of the quadriceps of 
1.5 inches on the left.  On the lower left leg, there was 1/2 
an inch of wasting.  The veteran had no active range of 
motion of the left knee.  Passive motion was from 0 to 90 
degrees, but it was very painful.  The veteran needed help to 
stand up, and help to get his shoes off.  He had to 
physically lift the left leg off the table because of motor 
weakness of the left leg.  Neurologically, the reflexes were 
brisk in the left knee but absent in the ankles.  Sensation 
was markedly decreased over the leg below the knee.  The gait 
was markedly unsteady.  The examiner noted that the veteran 
was at risk for falls.  The diagnostic impression was (1) 
chronic pain syndrome, chronic pain in the arms, shoulders, 
back and legs; (2) polyneuropathy confirmed by electromyogram 
in October 1995; (3) left carpal tunnel and cubital tunnel 
syndrome; (4) lumbar disk disease, degenerative joint disease 
of the L3-4 and L4-5; (5) motor vehicle accident in 1952 when 
in active duty resulting in a fracture of the left tibia and 
fibula and left foot drop; (6) post injury paresthesia of the 
left peroneal and popliteal nerve below the knee; and (7) 
wasting of the left lower extremity leg muscles.  

The examiner concluded that the veteran's service-connected 
left leg injury and the foot drop resulted from the accident 
in 1952.  He also stated that now the veteran had developed 
chronic pain syndrome, polyneuropathy, left carpal tunnel 
syndrome, cubital tunnel syndrome, and chronic headaches 
resulting in permanent incapacity rendering him unable to 
drive, ambulate, or support himself.  He needed help in 
walking and standing.  He had been increasingly incapacitated 
because of his polyneuropathy and chronic pain syndrome.  It 
was also noted that an EMG/NCV test of the lower limbs noted 
findings of left leg peroneal and tibial nerve injury below 
the knee.  The right leg was normal.  The left knee had 
degenerative joint disease changes which were post-traumatic.  

VA outpatient medical treatment records show that the veteran 
has been seen for a variety of complaints, both service-
connected and nonservice-connected.  For example, a VA record 
dated in September 1996 shows that the veteran was seen for 
osteoarthritis, polyneuralgia, and generalized myalgia.  It 
was noted that he had an awkward gait and had been falling 
more often.  A VA record dated in May 1999 shows that the 
veteran was seen for a physical therapy consultation.  The 
passive range of motion at the left knee was from 0 to 85 
degrees.  There was no active range of motion at the knee.  
The veteran complained of pain.  

The veteran testified in support of his claim for increased 
compensation during a hearing held at the RO before the 
undersigned Member of the Board in January 2001.  He stated 
that he had severe pain in the left leg every day.  He also 
said that he could not walk, and that he fell a number of 
times each day.  He reported that he had no control over the 
leg, and that he dragged it along.  He said that he 
previously used crutches, but could not use them now because 
he did not have use of his arms.  He indicated that he was 
not able to drive, and could hardly sleep due to pain.  He 
said that he was treated by the VA through the use of 
medications.  He also said that the left knee had pain and 
swelling, and that he had no control over it.  He reported 
that it bent to the side or backwards.  He said that he could 
only stand by holding on to something, and that he would not 
dare to try to walk up steps.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 8521, a 10 percent rating is warranted 
if there is mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 20 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent rating is warranted if there is severe incomplete 
paralysis.  A 40 percent rating is warranted if there is 
complete paralysis; with foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of proximal phalanges of 
the toes; loss of abduction of foot, adduction weakened; and 
anesthesia covering the entire dorsum of the foot and toes.  

Diagnostic Code 8521 does not provide for a rating higher 
than 40 percent.  Accordingly, the Board has considered 
whether a higher rating may be assigned under an alternative 
diagnostic code.  When an unlisted condition is encountered 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  The Board finds that the 
disorder may be rated by analogy to paralysis of the sciatic 
nerve under Diagnostic Code 8520.  The Board notes that under 
Diagnostic Code 8520 incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately-severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2000).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.

After reviewing the evidence summarized above, the Board 
finds that the disability characterized as paralysis of the 
left peroneal nerve is most appropriately rated by analogy to 
the sciatic nerve under Diagnostic Code 8520.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Moreover, the Board 
finds that the disability picture clearly satisfies the 
criteria for the maximum schedular rating of 80 percent under 
Code 8520. 38 C.F.R. § 4.7.  The paralysis of the left 
peroneal nerve with foot drop, left ankle limitation of 
motion, and loss of left calf muscle volume has resulted in 
impairment comparable to complete paralysis of the sciatic 
nerve, where the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or lost.  Accordingly, the Board 
concludes that the criteria for assignment of an 80 percent 
disability rating for paralysis of the left peroneal nerve 
with foot drop, left ankle limitation of motion, and loss of 
left calf muscle volume are met.  The Board notes that the 
amount of increased compensation which the veteran will 
actually receive will be limited by the maximum combined 
rating allowed by the amputation rule which is 80 percent for 
the entire left leg disability, including the peroneal nerve 
disability, the left knee disability, and the muscle 
herniation.  38 C.F.R. § 4.68.


II.  Entitlement To An Increased Rating For Left Knee Trauma 
Residuals Including Arthritis, Left Tibial And Fibular 
Fracture Residuals, And Surgical Scars,
 Currently Rated As 30 Percent Disabling.

The left knee arthritis has been assigned a rating under 
Diagnostic Code 5257. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  That diagnostic code does not provide 
for a rating higher than 30 percent.  Accordingly, the Board 
has reviewed alternative diagnostic codes.  

Under Diagnostic Code 5256, a 40 percent rating may be 
assigned if there is ankylosis (bony fixation) of the knee 
with the knee in flexion between 10 and 20 degrees.  The 
Board also notes that a 40 percent rating may be assigned 
under Diagnostic Code 5055 if the knee has been replaced with 
a prosthesis and there are chronic residuals consisting of 
severe painful motion or weakness.

The Board finds, however, that the left knee trauma residuals 
including arthritis, left tibial and fibular fracture 
residuals, and surgical scars have resulted in severe 
impairment, but have not resulted in ankylosis and have not 
required replacement of the joint with a prosthesis.  No 
medical evidence of ankylosis or replacement with a 
prosthesis is contained in the claims file.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 30 percent for left knee trauma residuals 
including arthritis, left tibial and fibular fracture 
residuals, and surgical scars, are not met.

The Board also notes that generally separate compensable 
ratings may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  However, the 80 percent rating 
which the Board has assigned for the impairment of the 
peroneal nerve already takes into account the limitation of 
motion of the left knee.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2000).  Accordingly, a separate rating 
for limitation of motion the left knee is not warranted.  


III.  Entitlement To An Increased (Compensable) Rating For 
Left
 Tibialis Muscle Herniation Through Fascial Defect.

Under 38 C.F.R. § 4.73, Diagnostic Code 5326, a 10 percent 
rating may be assigned where there is extensive muscle 
hernia, without other injury to the muscle.  A noncompensable 
rating shall be assigned where the manifestations required 
for a compensable rating are not met.  See 38 C.F.R. § 4.31.  
The Board finds that the left tibialis muscle herniation 
through fascial defect is not extensive.  In this regard, the 
Board notes that the examination reports reflect that 
herniation of the muscles was not currently found.  
Accordingly, the Board concludes that the criteria for an 
increased (compensable) rating for left tibialis muscle 
herniation through fascial defect are not met.







ORDER

1.  An 80 percent rating for paralysis of the left peroneal 
nerve with foot drop, left ankle limitation of motion, and 
loss of left calf muscle volume, is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

2.  An increased rating for left knee trauma residuals 
including arthritis, left tibial and fibular fracture 
residuals, and surgical scars, currently rated as 30 percent 
disabling, is denied.

3.  An increased (compensable) rating for left tibialis 
muscle herniation through fascial defect is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

